Citation Nr: 0533661	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  99-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability.

2.  Entitlement to an increased (compensable) evaluation 
prior to July 13, 2001, for a neck disability.

3.   Entitlement to an evaluation in excess of 20 percent 
from July 13, 2001, for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1992 to 
March 1997.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that continued a 0 percent evaluation for the neck 
disability and a 40 percent evaluation for the low back 
disability.  In a September 2003 rating decision, the 
disability evaluation for the neck was increased to 20 
percent from July 13, 2001, and the veteran continued the 
appeal.

In May 2004, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.  


FINDINGS OF FACT

1.  A low back disability with degenerative disc disease is 
manifested by pain on motion, but not by confirmed 
incapacitating episodes or objective evidence of more than 
sensory neurological signs and symptoms or limitation of 
forward flexion to 30 degrees; prior to September 23, 2002, 
the objective manifestations reflect no more than severe 
intervertebral disc syndrome (IVDS), limitation of motion of 
the lumbar spine or lumbosacral strain.

2.  Prior to July 13, 2001, a neck disability was not 
objectively manifested by demonstrable limitation or motion 
or satisfactory evidence of painful motion or weakness, or 
objective manifestations of neurologic impairment such as 
sensory loss or motor impairment.

3.  From July 13, 2001, the objective neck disability 
manifestations are painful and appreciably limited range of 
motion and sensory impairment of the left upper extremity 
that are compatible with severe intervertebral disc syndrome; 
from September 23, 2002, there are nearly constant orthopedic 
and neurological signs and symptoms that are manifested, 
respectively, by limitation of forward flexion to no less 
than 30 degrees and moderate sensory impairment of the ulnar 
nerve distribution of the nondominant extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003, adding Diagnostic Codes 5235 
to 5243).

2.  The criteria for a compensable disability rating for a 
neck disability have not been met prior to July 13, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 (2001).

3.  The criteria for a disability rating of 40 percent for a 
neck disability have been met from July 13, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003, adding Diagnostic Codes 5235 
to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after this claim for increase originated at 
the RO.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 1999 and September 2003 rating decisions, May 1999 
statement of the case, and the September 2003 and September 
2005 supplemental statements of the case apprised the veteran 
of the information and evidence needed to substantiate the 
claims for increase, the laws applicable in adjudicating the 
appeal including the revised criteria for the spine and IVDS, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific evidence that was 
considered when the determinations were made.  In addition, 
in April 2001 and May 2004 letters, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to a rating 
increase for the disabilities at issue.  The April 2001 and 
May 2004 letters specifically informed the veteran that VA 
would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However that decision did not 
prevent the Board from finding that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims for increase.  See also, VAOPGCPREC 01-04.  
Collectively the correspondence that was VCAA specific or the 
more general duty to assist variety as noted above provided 
him the opportunity to submit any additional evidence he had 
in support of this claim.  The Board notes that the May 2004 
letter had a specific reference on page 2 that invited him to 
submit any evidence he may have that pertained to the claims, 
which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and any error in not providing a single notice to 
the veteran covering all content requirements expressly 
before the initial determination is harmless error.  
Moreover, more than a year elapsed before the RO reviewed the 
matter again and issued the supplemental statement of the 
case in September 2005.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) noting the factors of essential fairness of 
the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations directed to 
the neck and low back disabilities, and the RO obtained other 
clinical records.  Thus the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
directive in the remand order and the obligations established 
in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims for increase.  Relevant VA clinical 
records are included in the file and VA examiners reviewed 
the record.  VA's duty to assist the veteran in the 
development of the claims for increase has been satisfied and 
the Board will turn to a discussion of the issues on the 
merits. 


Analysis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2005) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

As the veteran filed the claim for increase on which this 
appeal is based in June 1998, his claim requires a review of 
both versions of the rating criteria for the spine and IVDS.  
Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
The newly published criteria for the spine and IVDS offer 
substantive revision and are seen as more favorable to the 
appellant than the rating provisions previously in effect and 
thus choosing between the versions is a material 
consideration here.  Bernard v. Brown, 4 Vet. App. 384 
(1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2002 for intervertebral disc syndrome and late 
September 2003 for the spine criteria and would apply to only 
a brief portion of the appeal period.  Bernard, supra. and 
VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003).  Although the latest 
amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating intervertebral disc 
syndrome that became effective in 2002, the notes defining 
incapacitating episode and chronic orthopedic and neurologic 
manifestations were deleted.  However, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent; 
moderate, 20 percent; and slight, 10 percent.  Diagnostic 
Code 5292.  Under the former rating criteria, limitation of 
motion of the cervical spine was rated as follows: severe, 
30 percent; moderate, 20 percent; and slight, 10 percent.  
Diagnostic Code 5290.  

The highest rating for lumbosacral strain was 40 percent for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.   Diagnostic Code 5295.

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following: Unfavorable ankylosis of the entire spine, 100 
percent, Unfavorable ankylosis of the entire thoracolumbar 
spine, 50 percent.  Several of the "Notes" to the new 
criteria provide additional guidance as to the assigning the 
appropriate rating: Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. Note (2): (See also Plate V.) 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and for the thoracolumbar spine it is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Note 
(4): Round each range of motion measurement to the nearest 
five degrees. Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Board relies on the criteria for IVDS for the low back 
since it is the only applicable rating scheme that offers the 
potential for a higher evaluation in view of the 
manifestations reported on the examinations relevant to this 
claim for increase.  There is no report of ankylosis of the 
lumbar spine or the cervical spine at any time during the 
appeal period.  Furthermore, the veteran has been rated under 
this scheme consistently for the low back and under general 
limitation of motion criteria for the neck.  Shifting 
diagnostic codes may appear harmless but may create confusion 
as to the criteria employed in a disability evaluation and 
the extent of the service-connected pathology.  See, e.g., 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.   However the RO has considered all 
potentially applicable rating schemes for the cervical spine 
as reflected in the September 2005 supplemental statement of 
the case where it considered separate evaluations for 
orthopedic and neurologic abnormalities as provided for in 
the criteria for IVDS. 

In VAOPGCPREC 36-97 it was noted that IVDS involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though, as in this 
case, the 40 percent rating corresponds to the maximum rating 
under another diagnostic codes pertaining to limitation 
motion of the lumbar spine.

Regarding the low back for the period prior to September 
2002, there are two comprehensive VA examinations and very 
little relevant information in contemporaneous outpatient 
reports to contradict the examination findings.  Under the 
criteria then in effect, there is clearly no basis for a 
higher evaluation in view of the paucity of objective 
neurologic manifestations.  The rating scheme for IVDS 
contemplated persistent symptoms compatible with sciatic 
neuropathy, absent ankle jerk, a manifestation not shown.  

For example, the examiner in October 1998 noted complaints of 
weakness, numbness in the lower extremities and daily flare-
ups and appreciably limited range of motion with forward 
flexion 30 degrees, extension 15 degrees and lateral flexion 
20 degrees bilaterally.  However, neurologically, strength 
and sensation were intact.  Indeed, the examiner noted the 
subjective complaints were consistent with radicular symptoms 
related to degenerative disc disease but that objectively the 
veteran showed normal reflexes, strength, sensation, and 
motor function.   On reexamination in July 2001 he related 
essentially the same complaints and had limited range of 
motion, albeit with substantially greater forward flexion to 
70 degrees and he had no limitation of function in standing 
or walking.  However, once again the neurological evaluation 
found normal strength, sensation, motor function and 
reflexes, and there was no atrophy.  The examiner noted the 
subjective complaints of pain, weakness and fatigue but that 
the only objective finding was radiologic.

Based upon the objective manifestations, the Board concludes 
that the veteran's presentation, overall, reflects no more 
than severe IVDS during this period, as the 60 percent 
evaluation was not more nearly approximated in the 
objectively confirmed manifestations.  Furthermore the rating 
schemes for limitation of motion and lumbosacral strain 
provided a maximum 40 percent evaluation, and there is little 
appreciable objective evidence of additional functional 
impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.

Applying the currently applicable rating scheme for IVDS to 
the findings on the most recent examination, it is the 
Board's opinion that the record supports a continuation of a 
40 percent evaluation.  For example, there is no report of 
incapacitating episodes as defined in the regulation.  That 
is, episodes of acute manifestations treated with physician-
prescribed bed rest and treatment.  His response to the 
examiner on this point simply described flare-ups and the 
veteran's own assessment of a need for bed rest, which the 
examiner concluded produced at least six weeks of 
incapacitating episodes.  However, the regulation clearly 
defines incapacitating episode as requiring physician ordered 
bed rest and treatment.  The record does not show that, and 
the veteran does not assert that he was prescribed bed rest.

Thus, the evaluation turns to the orthopedic and neurologic 
manifestations, which are to be separately rated and combined 
with all other disability ratings.  However, the range of 
motion for the lumbar spine currently does not meet the 
criteria for more than a 10 percent evaluation based on the 
combined ranges of motion, forward flexion 70 degrees, 
extension 10 degrees, lateral flexion 30 degrees bilateral, 
and rotation 30 degrees bilateral.  The combined range of 
motion of 200 degrees and forward flexion 70 degrees meet the 
10 percent criteria for limitation of motion.     Nor is 
there any basis for a higher evaluation based upon additional 
functional impairment due to pain in light of a specific 
finding of no evidence of increased pain, incoordination or 
weakness with repetitive range of motion.     

As noted in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The recent 
examination did support the presence of such neurologic 
signs.  For example, the examiner stated the disc disease had 
progressed, causing frequent numbness and tingling in the 
left lower extremity, but that it was not causing any added 
disability.  Indeed, the examiner found that objectively the 
veteran had full muscle strength, no decrease to pin or light 
touch sensation and no pathologic reflexes.  Thus, accepting 
this assessment, the neurologic component is manifested at 
most by sensory symptoms that would not warrant more than a 
20 percent evaluation for moderate incomplete paralysis, as 
neuritis is not diagnosed.  See 38 C.F.R. §§ 4.123, and 
4.124a, Diagnostic Code 8520, providing a 20 percent 
evaluation for moderate incomplete paralysis of the sciatic 
nerve.  See also 38 C.F.R. § 4.124a, providing that wholly 
sensory involvement should be rated at most the moderate 
degree.  Thus the combined evaluation of the orthopedic and 
neurologic manifestations under the current rating scheme 
would be less that the current 40 percent evaluation (10 
percent and 20 percent combine to 30 percent under section 
4.25), so the alternative rating scheme could not produce a 
higher overall evaluation when considered with all other 
disability ratings.  

Concerning the veteran's neck disability, the general 
guidelines for the effective date of an increased evaluation 
cited above are applicable.  Upon review of the record, the 
Board concludes that it does not warrant the assignment of a 
compensable evaluation earlier than July 13, 2001.  There is 
no reasonable dispute as to whether a compensable rating is 
applicable in view of the findings reported on the 
comprehensive VA evaluation in October 1998.  38 C.F.R. 
§ 4.7.  For example, although the veteran complained of some 
right upper extremity weakness, the examiner reported full 
flexion, extension, lateral flexion and rotation for the 
cervical spine all without evidence of pain or weakness.  
Furthermore, the neurological assessment was of intact 
strength and sensation throughout, with no muscle weakness.  
The examiner characterized the neck disability as minimal 
degenerative disc disease and noted the X-ray showed minimal 
spondylosis.  Thus, the objective findings would not support 
a compensable evaluation in the absence of demonstrable 
limitation of motion or satisfactory evidence of painful 
motion.  Neither was shown on the examination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For the period from July 2001, the record viewed objectively, 
favors a higher evaluation when the July 2001 and April 2005 
examinations are viewed together.  The VA examiner in July 
2001 diagnosed cervical strain that was objectively 
manifested with pain on motion of the cervical spine.  The 
range of motion was appreciably restricted to flexion 30 
degrees, extension 25 degrees, lateral flexion and rotation, 
each 20 degrees bilateral.  The examiner did not identify the 
basis for abnormal motor function in the upper extremities, 
but noted intact sensation and normal reflexes, and no muscle 
atrophy.  The veteran reported neck and left arm numbness and 
tingling.  The examiner noted the veteran was right-hand 
dominant and that he had bilateral hand weakness.   The X-ray 
of the cervical spine was read as normal.  The VA outpatient 
records show electrodiagnostic confirmation of cervical 
radiculopathy in March 1999, noting the complaint of 
decreased pinprick sensation in the ulnar distribution of the 
left arm.

The VA examiner in April 2005 concluded that the history of 
cervical disc disease and decreased range of motion was 
consistent with the history and examination and the Board 
finds this opinion presents a sufficient basis to apply IVDS 
criteria to the cervical spine as an alternative rating 
scheme  Although the examiner opined there was no change or 
increase in the disability, the examiner found significantly 
diminished sensation in the ulnar distribution of the left 
hand, but no decrease in grip strength or evidence of 
incoordination of the left hand.  Upper extremity motor 
strength was graded 5/5 throughout.  The range of motion was 
forward flexion 30 degrees, extension 25 degrees, lateral 
flexion 20 degrees bilateral and rotation 40 degrees 
bilateral.  There was evidence of muscle spasm and some 
weakness, but repetitive range of motion did not cause 
weakness, excessive fatigability, or incoordination of the 
cervical spine.

Under the changes effective in September 2003, the only 
pertinent plane of motion is forward flexion and based upon 
the recent report the veteran did not more nearly approximate 
the 15-degree threshold for a 30 percent evaluation.  See the 
General Rating Formula for Diseases and Injuries of the Spine 
which provides a  30 percent rating for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a 
(2004).  The reported range of motion in April 2005 met the 
20 percent criteria based on the limitation of forward 
flexion.  In addition he did manifest objective neurologic 
signs and symptoms to apply the alternative evaluation method 
for IVDS, which in this case would support a 20 percent 
evaluation for moderate incomplete paralysis of the ulnar 
nerve of the nondominant extremity.  The examiner's 
characterization of the sensory impairment as significantly 
diminished reasonably supports a 20 percent evaluation.  See 
38 C.F.R. §§ 4.123, and 4.124a, Diagnostic Code 8516, 
providing a 20 percent evaluation for moderate incomplete 
paralysis of the ulnar nerve of the nondominant extremity.  

The separate neck disability ratings combine to a 40 percent 
evaluation.  Thus the alternative rating scheme for IVDS 
provides the basis for a higher combined evaluation to 70 
percent from the 60 percent from July 13, 2001, when the 
separate 20 percent evaluations for orthopedic and neurologic 
components of the neck disability are combined with the 40 
percent evaluation for the low back and the 10 percent 
evaluation for bronchial asthma.  The Board believes the 
disability is properly viewed as 40 percent disabling under 
the IVDS criteria in effect on July 13, 2001, after the 
recent examiner's comments.    

The regulations do not give past medical reports precedence 
over current findings where, as here, such current findings 
are adequate and relevant to the rating issue, as they were 
made with a review of the record and included two 
comprehensive orthopedic and neurologic assessments.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).  Thus, based upon this record, the 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 40 percent, as the 
competent and probative evidence of disability does not more 
nearly approximate the criteria for a higher evaluation based 
upon incapacitating episodes, or alternatively chronic 
orthopedic and neurologic manifestations.   38 C.F.R. § 4.7.  
The RO considered neurologic manifestations in evaluating the 
disabilities but did find they warranted a higher evaluation 
for either the low back or the neck.  The Board finds that 
read liberally there is a plausible basis to assign a higher 
evaluation for the neck disability in view of the record 
based on the neurologic component. 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the low back 
and/or the neck has required frequent hospitalization, or 
that that it markedly interferes with employment so as to 
render impractical the application of the regular schedular 
standards.  The veteran reported working on weekends and that 
flare-ups did not prevent him from going to work.  He stated 
his job was relatively unaffected.  The percentage 
evaluations recognize a substantial impairment of the low 
back and neck.  Accordingly, an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.

Entitlement to an increased (compensable) evaluation prior to 
July 13, 2001, for a neck disability is denied.

Entitlement to an evaluation of 40 percent from July 13, 
2001, for a neck disability is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


